DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 24 has been used to designate both a “distributor” as described in Specification, pg 5, ine 21 and what appears to be a pump as described in Specification, pg 6, line 2.  Examiner notes that the Figure shows several instances of “pump 25”, and it appears the designation of “24” is a typographical error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
	Regarding Claim 1,  the claim contains the limitations “the inlet pressure”, “the outlet pressure”, “the flow”, and “the difference between said inlet pressure and said outlet pressure”.  There is insufficient antecedent basis of these limitations.
	Regarding Claims 1 and 3-4,  Claim 1 contains the limitation of “at least one tank”.  Claim 3 contains the limitation “said tank in fluidic through connection with each of said tanks”.  Claims 3 and 4 contain additional limitations of “said tank”.
	As written, it is unclear which tank is referred to for each limitation of “said tank” in Claims 3 and 4.  The claims are therefore unclear, and it is unknown if multiple “tanks” are required for the invention.  Correspondingly, it is also unclear if Applicant intends for boil-off to be introduced to the reservoirs from a) only the “first” tank, b) the “first” tank and any additional tanks if they exist, c) “all” tanks, or d) another configuration.  Correction is required.
	Regarding Claim 1, 6, 7, 10 and 12-14,  the claim contains the limitation, “..at least one pump adapted to move said liquefied gas in said feed system…”.  However, Claim 1 additionally claims “…for each pump, a pressure gauge adapted to measure the inlet pressure of said liquefied gas entering said pump and a pressure meter adapted to measure the outlet pressure of said liquefied gas exiting said pump…”
	Claims 1, 6, 7, 10 and 12-14 all contain limitations of “said pumps” or “said at least one pump”.
	As written, it is unclear if the limitation conditions apply to a pump, some of the pumps, or all pumps.  Correction is required.
	Regarding Claims 2 and 5-7, these claims depend upon Claim 1, and therefore suffer the same deficiencies.
	Regarding Claim 8-9,  Claim 8 contains the limitation “at least one reservoir”.  However, Claims 8-9 contain several recitations of “said reservoir”, “said reservoirs”, and “said at least one reservoir”.  As written, it is unclear if the limitation conditions apply to a reservoir, some of the reservoirs, or all reservoirs.  Correction is required.
	Regarding Claims 1-14,  Examiner makes special note that the indefiniteness of the claim limitations and the corresponding disclosure (Specification and Figure) make it unclear as to whether the claimed invention only requires:
a single reservoir and a single tank, 
a plurality of reservoirs and a single tank
a plurality of reservoirs and a plurality of tanks.
	The fact that Applicant has additionally claimed a manifold and a plurality of withdrawal ducts in Claim 1 further confuses the bounds of the claims; these limitations would indicate to one of skill in the art that a plurality of reservoirs would be required.  However, the limitation of “at least one” with reference to reservoirs, tanks, and pumps suggest otherwise.

Claim Interpretation
	Examiner has not found evidence in the specification regarding an unexpected advantage in the use of multiple reservoirs, tanks, and pumps, as opposed to a single instance of each component.    	Although Applicant has disclosed multiple components in the Figure, Applicant’s specification contains numerous instances of an apparatus containing only a single instance of these components.  	Therefore, Examiner concludes Applicant has very broadly claimed the applicability of the claimed invention to include situations where only a single instance of each component is used as well as situations where multiple instances of some are all of the components are used.
	In light of the above rationale and the indefiniteness of Claims 1-14 as explained above, Examiner applies prior art to the broadest reasonable interpretation of the current claim set.  Therefore, single instance each of a reservoir, tank and pump is deemed to read upon the claims, due to Applicant’s claim of “at least one” of these items.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartono (US 2008/0148740) in view of Levallois (US 5,393,202).
	Regarding Claim 1, Hartono discloses a refuelling device for supplying liquefied gases, comprising a feed system (100) adapted to place a plurality of refuelling reservoirs (Examiner's annotations and paras 5 and 9, "source") in fluidic through connection with at least one tank (Examiner's annotations, para 9, "storage tank", and para 42, "floating storage vessel"); wherein said feed system (100) comprises
	withdrawal ducts (Examiner's annotations, Item 110,  and para 42), each of which is adapted to withdraw said liquefied gas from one of said reservoirs (Examiner's annotations, para 9, "source" and para 42, "LNG storage tank system");
 	an inlet duct (Examiner's annotations, Item 140, and para 42) for introducing said liquefied gas into said tank (Examiner's annotations);
	 a collection manifold (113 and para 42) adapted to convey said liquefied gas from said withdrawal ducts (Item 110 and Examiner's annotations), and therefore from said reservoirs (Examiner's anotations), into said inlet duct (Item 140, and Examiner's annotations);
	 at least one pump (para 30, "Pumps") adapted to move said liquefied gas in said feed system (100), thus allowing said liquefied gas to be simultaneously withdrawn from each of said reservoirs (12);

    PNG
    media_image1.png
    841
    1140
    media_image1.png
    Greyscale
	Further regarding Claim 1, Hartono is silent on a refuelling device for supplying liquefied gases, comprising for each pump, a pressure gauge adapted to measure the inlet pressure of said liquefied gas entering said pump and a pressure meter adapted to measure the outlet pressure of said liquefied gas exiting said pump.
	Hartono is additionally silent on a refuelling device for supplying liquefied gases, comprising and a regulating valve for adjusting the flow in said inlet duct according to the difference between said inlet pressure and said outlet pressure.
	Levallois, however, teaches a refuelling device for supplying liquefied gases, comprising for each pump (2 and Col 4, lines 40-57), a pressure gauge (5) adapted to measure the inlet pressure of 
	Levallois additionally teaches a refuelling device for supplying liquefied gases, comprising  and a regulating  valve (Col 7, lines 52-56, teaching a controlled valve) for adjusting the flow in said inlet duct according to the difference between said inlet pressure and said outlet pressure (Col 7, lines 52-56).

    PNG
    media_image2.png
    765
    990
    media_image2.png
    Greyscale

	The advantages of Levallois's teachings include the optimization of the transfer of effluent material.  It would have been obvious to one of ordinary skill in the art before the filing date of 
	Regarding Claim 2, Hartono as modified above teaches a refuelling device for supplying liquefied gases, comprising a pressurization system (Hartono, 150, 160, 170, para 42) comprising a connecting member (150) adapted to place the reservoirs (12) in reciprocal fluidic through connection so as to place said reservoirs (12) under the same pressure.
	Regarding Claim 3, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said pressurization system (Hartono, 150, 160, 170, para 42) is adapted to place said tank (Examiner's annotations) in fluidic through connection with each of said tanks (Examiner's annotations), thus allowing the boil-off of said liquefied gas in said tank (Examiner's annotations) to be introduced into each of said reservoirs, thereby raising the pressure of said reservoirs (12 and para 36, wherein the pressure in both the reservoir and tanks are controlled by the vapor return path).
	Regarding Claim 4, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said pressurization system (Hartono, 150, 160, 170, para 42) is devoid of compressors (compressors are mentioned as being optional, but not specifically required in the disclosure) for controlling the passage of said boil-off from said tank (Examiner's annotations) to said reservoirs (12).
	Regarding Claim 5, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said pressure meter (Levallois, 4) is adapted to measure the outlet pressure by measuring said pressure of said liquefied gas in said inlet duct (Examiner's annotations).
	Regarding Claim 6, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said feed system (Levallois, Fig. 1) comprises a plurality of said at least one pump (2 and Col 4, lines 40-57), each adapted to move said liquefied gas in one of said withdrawal ducts 
	Regarding Claim 7, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said feed system (Levallois, Fig. 1) comprises a plurality of pressure meters (4), each located downstream of one of said pumps (2 and Col 4, lines 40-57).
	Regarding Claim 10, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said feed system (Levallois, Fig. 1) comprises a plurality of pressure meters, each located downstream of one of said pumps (2 and Col 4, lines 40-57).
	Regarding Claim 11, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said pressure meter (Levallois, 4) is adapted to measure the outlet pressure by measuring said pressure of said liquefied gas in said inlet duct (Examiner's annotations and Col 4, lines 40-57).
	Regarding Claim 12, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said feed system (Levallois, Fig. 1) comprises a plurality of said at least one pump (2 and Col 4, lines 40-57), each adapted to move said liquefied gas in one of said withdrawal ducts, and a plurality of pressure gauges, each located upstream of one of said pumps.
	Regarding Claim 13, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said feed system (Levallois, Fig. 1) comprises a plurality of pressure meters, each located downstream of one of said pumps (2 and Col 4, lines 40-57).
	Regarding Claim 14, Hartono as modified above teaches a refuelling device for supplying liquefied gases, wherein said feed system comprises a plurality of pressure meters, each located downstream of one of said pumps (Levallois, 2 and Col 4, lines 40-57).
	Further regarding Claims 1, 3-4, and 6-7 and 10-14 Hartono as modified above teaches the claimed invention, but does not explicitly recite a plurality of reservoirs, pumps, and tanks as claimed by Applicant in the aforementioned claims. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of reservoirs, pumps, and tanks, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the present case, Applicant has not shown how an apparatus with multiple instances of reservoirs, pumps, and tanks would behave differently than an apparatus with a single instance of these components, as taught by Hartono in view of Levallois (please see discussion above in the sections titled “Claim Rejections, USC 112” and “Claim Interpretations”).

Allowable Subject Matter
	Examiner reserves comment on the allowability of Claims 8 and 9 (with particular emphasis on Claim 8’s limitation of “said filling step and said pressurization step are carried out simultaneously, so that said boil-off counteracts the lowering of the pressure in said reservoir caused by said filling step”, pending resolution of the 112(b) issues annotated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/               Primary Examiner, Art Unit 3753